Opinion issued February 21, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00460-CR
                           ———————————
                         DEIDRIS WOODS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Case No. 1457437


                         MEMORANDUM OPINION

      Appellant, Deidris Woods, pleaded guilty to the felony offense of assault on

a public servant. On September 5, 2015, in accordance with appellant’s plea

agreement with the State, the trial court signed an order deferring adjudication of
guilt and placed appellant on community supervision for three years.1 Appellant,

acting pro se, filed notices of appeal on December 1, 2017 and May 11, 2018. We

dismiss the appeal.

       In criminal cases, the appellant must file a notice of appeal “within 30 days

after the day sentence is imposed.” TEX. R. APP. P 26.2(a)(1). Because the order

appealed was signed on September 8, 2015, the deadline for filing the notice of

appeal was October 8, 2015. Appellant’s initial notice of appeal was filed on

December 1, 2017, over two years too late. If an appeal is not timely perfected, then

a court of appeals does not obtain jurisdiction to address the merits of the appeal and

can take no action other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). Because appellant’s notices of appeal were

untimely, we lack jurisdiction over this appeal. See TEX. R. APP. P. 25.1.

       Moreover, in a plea-bargain case, a defendant may only appeal those matters

that were raised by written motion filed and ruled on before trial or after getting the

trial court's permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P.

25.2(a)(2). An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d);

see Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). Here, the clerk’s

1
    Although the State moved to adjudicate guilt in June 2017, the record, which
    includes filings up to appellant’s second notice of appeal in May 2018, shows no
    order granting the motion.

                                          2
record supports the trial court’s certification that this is a plea-bargain case and that

appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d); Dears, 154
S.W.3d at 615. Because appellant has no right of appeal, we must dismiss this appeal

without further action. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a), must dismiss a

prohibited appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss this appeal for lack of jurisdiction. We dismiss any

pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3